DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the Office Action mailed October 6, 2020, applicant submitted an amendment filed on March 31, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 6-11, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman et al. (PGPUB 2013/0013313), hereinafter referenced as Shechtman in view of Nussbaum (USPN 5,864,803).
claims 1, 10 and 19, Shechtman discloses a text-to-speech (TTS) system including one or more processors and one or more memories configured to perform operations for converting text into a corrected speech signal comprising: 
converting an input vector into an intermediate vector for processing (with figures 3 and 4 with paragraphs 0008-0010, 0079-0099); 
interacting with a pre-existing knowledgebase of phonemes (abstract with figures 3 and 4 with paragraphs 0008-0010, 0079-0099); and 
generating the corrected speech signal based upon, at least in part, interacting with the pre-existing knowledgebase of phonemes to correct for speech signal distortions (distortion) of the pre-existing knowledgebase of phonemes (phonemes; abstract with figures 3 and 4 with paragraphs 0008-0010, 0079-0099), but does not specifically teach interacting with a Neural Network wherein the pre-existing knowledgebase of phonemes comprises data of previously generated speech derived from recorded audible speech and applying the corrected speech signal from the neural network for correcting the speech signal distortions of the previously generated speech that was derived from the recorded audible speech in the pre-existing knowledgebase of phonemes.
Nussbaum discloses a system comprising:
interacting with a Neural Network wherein the pre-existing knowledgebase of phonemes comprises data of previously generated speech derived from recorded audible speech (original training set; abstract with column 2, line 19-64, column 3, lines 10-59 with column 4, lines 9-21, column 6, lines 20-54, column 9, lines 16-30); and 

Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to produce speech with less degradation and high sound quality.
Regarding claims 2 and 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Shechtman discloses a wherein the operations further comprise converting a frequency domain signal and the pre-existing knowledgebase into the corrected and time domain speech signal (figures 1 and 2 with paragraphs 0027-0028, 0034, 0041, 0060, 0079-0099, 0121). 
Regarding claims 3 and 13, Shechtman discloses a system wherein the pre-existing knowledgebase of phonemes comprises average basic acoustic signal data of how a speaker speaks derived from recorded audible speech (recorded speech; paragraphs 0003 with abstract with figures 3 and 4 with paragraphs 0008-0010, 0079-0099). 
Regarding claims 4, 14 and 20, Shechtman discloses a system wherein the operations further comprise correcting for psychoacoustic perceived speech signal distortions of the pre-existing knowledgebase of phonemes (abstract with figures 3 and 4 with paragraphs 0008-0010, 0079-0099). 
claim 6, Shechtman discloses a system wherein the operations further comprise correcting voiced phonemes of the pre-existing knowledgebase of phonemes (audible; paragraphs 0044-0048). 
Regarding claim 7, Shechtman discloses a system wherein the operations further comprise correcting unvoiced phonemes of the pre-existing knowledgebase of phonemes (abstract with figures 3 and 4 with paragraphs 0008-0010, 0079-0099). 
Regarding claims 8 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nussbaum discloses a system wherein the neural network is configured based on psychoacoustic modeling of phonemes (column 2, line 19-64, column 3, lines 10-59 with column 4, lines 9-21, column 6, lines 20-54, column 9, lines 16-30). 
Regarding claims 9 and 17, Shechtman discloses a system wherein the input vector comprises at least one of a base frequency, a phoneme duration, and a phoneme sequence (duration; paragraphs 0005, 0026). 
Regarding claim 11, it is interpreted and rejected for similar reasons as set forth in claims 1, 10 and 19.
Regarding claim 15, it is interpreted and rejected for similar reasons as set forth in the combination of claims 6 and 7.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman in view of Nussbaum and in further view of Berthelsen et al. (PGPUB 2017/0154620), hereinafter referenced as Berthelsen.
claims 5 and 16, Shechtman in view of Nussbaum disclose a system as described above, but does not specifically teach wherein the operations further comprise upsampling a frequency of the input vector to another frequency of the intermediate vector (paragraphs 0054. 
Berthelsen discloses a system wherein the operations further comprise upsampling a frequency of the input vector to another frequency of the intermediate vector (abstract with paragraphs 0033-0048, 0054), to help increase resolution and improve filter and reducing noise.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to reduce errors and improve data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657